•           •           •     
  •          •         •






MEMORANDUM OPINION

No. 04-10-00165-CR

IN RE Jose A. CORDOVA

Original Mandamus Proceeding

 
PER CURIAM
 
Sitting:            Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed: March 3, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On February 22, 2010, relator filed a petition for writ of mandamus.  The court has
considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled
to the relief sought.  Accordingly, the petition for writ of mandamus is DENIED.  See Tex. R. App.
P. 52.8(a). 
  PER CURIAM
DO NOT PUBLISH